 


116 HR 1629 IH: Supporting Accurate Views of Emergency Services Act of 2019
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1629 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2019 
Mrs. Torres of California (for herself, Mr. Fitzpatrick, Ms. Shalala, Mr. Meadows, Mrs. Napolitano, Mr. Khanna, Mr. Stauber, and Ms. Wild) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To require the Director of the Office of Management and Budget to review and make certain revisions to the Standard Occupational Classification System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting Accurate Views of Emergency Services Act of 2019 or the 911 SAVES Act. 2.FindingsCongress finds the following:  
(1)Public Safety Telecommunicators play a critical role in emergency response. (2)The work Public Safety Telecommunicators perform goes far beyond merely relaying information between the public and first responders.  
(3)When responding to reports of missing, abducted, and sexually exploited children, the information obtained and actions taken by Public Safety Telecommunicators form the foundation for an effective response. (4)When a hostage taker or suicidal person calls 9–1–1, the first contact is with the Public Safety Telecommunicator whose negotiation skills can prevent the situation from getting worse.  
(5)During active shooter incidents, Public Safety Telecommunicators coach callers through first aid and give advice to prevent further harm, all while collecting vital information to provide situational awareness for responding officers.  (6)And when police officers, firefighters, and Emergency Medical Technicians are being shot at, their calls for help go to Public Safety Telecommunicators. 
(7)They are often communicating with people in great distress, harm, fear, or injury, while employing their experience and training to recognize a critical piece of information. (8)In fact, there have been incidents in which Public Safety Telecommunicators, recognizing the sound of a racked shotgun, have prevented serious harm or death of law enforcement officers who would have otherwise walked into a trap. 
(9)This work comes with an extreme emotional and physical impact that is compounded by long hours and the around-the-clock nature of the job.  (10)Indeed, research has suggested that Public Safety Telecommunicators are exposed to trauma that may lead to the development of posttraumatic stress disorder. 
(11)Recognizing the risks associated with exposure to traumatic events, some agencies provide Critical Incident Stress Debriefing (CISD) teams to lessen the psychological impact and accelerate recovery for Public Safety Telecommunicators and first responders, alike. (12)The Standard Occupational Classification system is designed and maintained solely for statistical purposes, and is used by federal statistical agencies to classify workers and jobs into occupational categories for the purpose of collecting, calculating, analyzing, or disseminating data. 
(13)Occupations in the Standard Occupational Classification are classified based on work performed and, in some cases, on the skills, education, or training needed to perform the work. (14)Classifying public safety telecommunicators as Protective Service Occupations would correct an inaccurate representation in the Standard Occupational Classification, recognize these professionals for the lifesaving work they perform, and better align the Standard Occupational Classification with related classification systems. 
3.Review of Standard Occupational Classification SystemThe Director of the Office of Management and Budget shall not later than 30 days after the date of the enactment of this Act, categorize public safety telecommunicators as a protective service occupation under the Standard Occupational Classification System.    